United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                 August 12, 2002

                                    Before

                  Honorable JOEL M. FLAUM, Chief Judge

                 Honorable WILLIAM J. BAUER, Circuit Judge

                  Honorable KENNETH F. RIPPLE, Circuit Judge


No. 01-4304

EBY - BROWN COMPANY LLC,              ]         Appeal from the United States
             Plaintiff-Appellant,     ]         District Court for the
                                      ]         Western District of Wisconsin.
             v.                       ]
                                      ]          No. 3:00-C-0718-C
WISCONSIN DEPARTMENT OF AGRICULTURE , ]
TRADE AND CONSUMER PROTECTION AND ]              Barbara B. Crabb,
ITS SECRETARY , JAMES HARSDORF ,      ]             Chief Judge.
             Defendants-Appellees.    ]
                                      ]


                                   ORDER

        The opinion issued by this court on July 8, 2002 is amended as follows.
On the fourth page of the opinion, the fourth sentence of the first paragraph
shall be modified to read as follows:

       Since January of 1994, the state of Wisconsin has received over one
       hundred complaints that distributors were selling tobacco at a
       statutorily proscribed cost.

        On consideration of the petition for rehearing filed on July 19, 2002 by
plaintiff-appellant, all of the judges on the original panel have voted to deny the
petition for rehearing. Accordingly,

       IT IS HEREBY ORDERED that the petition for rehearing be, and the
same is, hereby DENIED.